Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination failed to teach, for claims 1, 11, and 20, “determining, by the processing device, a triggering condition for the physical effect based on the text source, wherein the triggering condition corresponds to a second location in the text source that is before the first location; initiating a loading of the physical effect in response to the triggering condition being satisfied at the second location of the text source; and providing the physical effect at a time of the word corresponding to the first location of the text source.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goslin et al.(US 2017/0228026 A1) teach: plurality of storytelling devices available to participate in a storytelling experience, based on user input during playback of a story.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656